PER CURIAM.
The defendant appeals from a judgment rendered
against him on the 12th day of June, 1907, in favor of the plaintiff, ■and claims that no summons was ever served upon him. He also appeals from an order made in the court below, amending the summons by changing its date of issue from March 30, 1906, to March 28, 1906. The order -is not an appealable one, and could only be reviewed by an appeal from a judgment taken after appearance and due objection being made to its being granted. The appeal from the judgment is provided for by section 311 of the Municipal Court act (Laws 1902, p. 1578, c. 580). The affidavits submitted on the part of the defendant amply support his contention that he was never served with process, and the judgment must be reversed.
Judgment reversed, with costs, and complaint dismissed.